IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                                No. 00-40754
                              Summary Calendar



                      UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                   versus

                            SERGIO CELADA-AVILA,

                                                Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-99-CR-1096-3
                        --------------------
                            July 11, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sergio Celada-Silva (“Celada”) was convicted of conspiracy to

launder monetary instruments, in violation of 18 U.S.C. § 1956(h),

and aiding and abetting the laundering of monetary instruments, in

violation of 18 U.S.C. §§ 2, 1956(a)(1)(A)(i).             He argues that

insufficient evidence existed to support his convictions.              Celada

also argues that the district court erred by failing to admit

hearsay under Fed. R. Evid. 804(b)(1).

     We   conclude   that    sufficient     evidence   existed   to   support

Celada’s convictions. See United States v. Garcia Abrego, 141 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40754
                                 -2-

142, 160-62 (5th Cir. 1998); United States v. Gallo, 927 F.2d 815,

822 (5th Cir. 1991).   We also conclude that the district court did

not abuse its discretion by not admitting hearsay evidence under

Fed. R. Evid. 804(b)(1).    See United States v. Atkins, 618 F.2d

366, 373 (5th Cir. 1980).    The judgment of the district court is

AFFIRMED.